                8:20-cv-03284-HMH                 Date Filed 12/02/20         Entry Number 19           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the

                                                        District of South Carolina




                                                                    )
                  Terry L. Dunn-Fischer,
                                                                    )
                            Plaintiff
                                                                    )
                        v.                                          )       Civil Action No.       8:20-cv-03284-HMH
   Greg W. Reed; Oconee County, Oconee County                       )
                 Sheriff's Dept.,
                           Defendant
                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)                the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of          %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                              .
O other: The plaintiff, Terry L. Dunn-Fischer, shall take nothing of the defendants; Greg W. Reed, Oconee County, and
Oconee County Sheriff's Dept. as to the complaint filed pursuant to 42 U.S.C. 1983 and this action is dismissed without
prejudice.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Henry M. Herlong, Jr., Senior United States District Judge, presiding, adopting the Report
and Recommendation set forth by the Honorable Kevin F. McDonald, United States Magistrate Judge, which
recommended dismissing plaintiff’s action.

Date: December 2, 2020                                                     ROBIN L. BLUME, CLERK OF COURT



                                                                                        Signature of Clerk or Deputy Clerk
